UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at April 30, 2008 Cleco Corporation Common Stock, $1.00 Par Value 60,195,494 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 2 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Consolidated Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 6 Cleco Power — Condensed Consolidated Financial Statements 12 Notes to the Unaudited Condensed Consolidated Financial Statements 16 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 41 ITEM 4. Controls and Procedures 43 PART II Other Information ITEM 1. Legal Proceedings 44 ITEM 1A. Risk Factors 44 ITEM 6. Exhibits 45 Signatures 46 2 CLECO CORPORATION CLECO POWER 2 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiary, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by CAH AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, to engineer, design, and construct Rodemacher Unit 3 APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream ARB Accounting Research Bulletin ARB No. 51 Consolidated Financial Statements Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream Attala Interconnection Agreement Interconnection Agreement and Real Estate Agreements between Attala and Entergy Mississippi Bear Energy LP A wholly owned subsidiary of Bear Stearns Companies Inc. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. CAH Calpine Acadia Holdings, LLC Cajun Cajun Gas Energy L.L.C., an affiliate of pooled investment funds managed by King Street Capital Management, L.L.C. Calpine Calpine Corporation CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 06-11 Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards EITF No. 07-1 Accounting for Collaborative Arrangements Related to the Development and Commercialization of Intellectual Property EITF No. 07-3 Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities EITF No. 96-19 Debtor’s Accounting for a Modification or Exchange of Debt Instruments Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and EntergyGulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and Bear Energy LP which expires in 2020. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of ARB No. 51 (revised December 2003) FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position 3 CLECO CORPORATION CLECO POWER 2 10-Q ABBREVIATION OR ACRONYM DEFINITION FSP No. FAS 157-1 Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13 FSP No. FAS 157-2 Effective date of FASB Statement No. 157 FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 ICT Independent Coordinator of Transmission IRP Integrated Resource Planning IRS Internal Revenue Service kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Interbank Offered Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan MAI Mirant Americas, Inc., a wholly owned subsidiary of Mirant Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Moody’s Moody’s Investors Service MW Megawatt(s) as applicable PCB Polychlorinated biphenyls Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Perryville Interconnection Agreement Interconnection Agreement and Real Estate Agreements between Perryville and Entergy Louisiana Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 13 Accounting for Leases SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 141(R) Business Combinations SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 157 Fair Value Measurements SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 SFAS No. 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 SFAS No. 161 Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133 Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. Subordinated Loan Agreement Subordinated Loan Agreement, dated as of August 23, 2002, between Perryville and MAI Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. VaR Value-at-risk Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 2 10-Q DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3; future capital expenditures; and future environmental regulations.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; environmental compliance costs; power transmission system constraints; or outcome of Cleco Power’s rate case expected to be filed with the LPSC by the end of the second quarter 2008; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the compliance with ERO reliability standards for bulk power systems by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the Public Company Accounting Oversight Board, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § The amount of uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in this report and in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalfare expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 5 CLECO CORPORATION CLECO POWER 2 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 6 CLECO CORPORATION CLECO POWER 2 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2008 2007 Operating revenue Electric operations $ 209,881 $ 213,020 Other operations 10,064 9,269 Affiliate revenue 2,606 1,461 Operating revenue 222,551 223,750 Operating expenses Fuel used for electric generation 45,536 55,496 Power purchased for utility customers 89,794 84,147 Other operations 22,275 26,315 Maintenance 10,113 10,241 Depreciation 19,547 20,098 Taxes other than income taxes 8,831 9,799 Gain on sales of assets (99 ) - Total operating expenses 195,997 206,096 Operating income 26,554 17,654 Interest income 1,617 2,567 Allowance for other funds used during construction 13,683 5,131 Equity loss from investees (4,574 ) (1,399 ) Other income 66 89 Other expense (669 ) (1,266 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 14,121 13,657 Allowance for borrowed funds used during construction (4,577 ) (1,670 ) Total interest charges 9,544 11,987 Income before income taxes 27,133 10,789 Federal and state income tax expense 5,061 2,143 Net income 22,072 8,646 Preferred dividends requirements, net of tax 12 423 Net income applicable to common stock $ 22,060 $ 8,223 Average shares of common stock outstanding Basic 59,907,896 57,854,737 Diluted 60,083,024 58,198,391 Basic earnings per share From continuing operations $ 0.37 $ 0.14 Net income applicable to common stock $ 0.37 $ 0.14 Diluted earnings per share From continuing operations $ 0.37 $ 0.14 Net income applicable to common stock $ 0.37 $ 0.14 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 7 CLECO CORPORATION CLECO POWER 2 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2008 2007 Net income $ 22,072 $ 8,646 Other comprehensive loss, net of tax: Net unrealized lossfrom available-for-sale securities (net of tax benefitof $9 in 2008 and $18 in 2007) (14 ) (28 ) Amortization of post-retirement benefit net losses (net of tax benefit of $7 in 2008 and $3 in 2007) (4 ) (2 ) Other comprehensive loss (18 ) (30 ) Comprehensive income, net of tax $ 22,054 $ 8,616 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 2 10-Q CLECO CORPORATION Condensed ConsolidatedBalance Sheets (Unaudited) (THOUSANDS) AT MARCH 31, 2008 AT DECEMBER 31, 2007 Assets Current assets Cash and cash equivalents $ 108,934 $ 129,013 Restricted cash 10,246 17,866 Customer accounts receivable (less allowance for doubtful accounts of $1,236 in 2008 and $1,028 in 2007) 38,870 39,587 Accounts receivable – affiliate 8,771 9,367 Other accounts receivable 44,140 39,029 Unbilled revenue 16,566 17,759 Fuel inventory, at average cost 46,908 43,291 Material and supplies inventory, at average cost 38,210 39,195 Risk management assets, net 49,447 7,201 Accumulated deferred fuel - 9,398 Cash surrender value of company-/trust-owned life insurance policies 27,105 28,857 Prepayments 2,869 3,661 Regulatory assets - other 2,554 20,194 Other current assets 115 1,098 Total current assets 394,735 405,516 Property, plant and equipment Property, plant and equipment 1,933,625 1,926,848 Accumulated depreciation (925,857 ) (917,043 ) Net property, plant and equipment 1,007,768 1,009,805 Construction work in progress 807,516 716,075 Total property, plant and equipment, net 1,815,284 1,725,880 Equity investment in investees 253,056 258,101 Prepayments 6,584 6,783 Restricted cash, less current portion 50,915 95 Regulatory assets and liabilities – deferred taxes, net 144,207 126,686 Regulatory assets – other 48,459 158,268 Intangible assets 176,823 - Other deferred charges 42,775 25,294 Total assets $ 2,932,838 $ 2,706,623 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 9 CLECO CORPORATION CLECO POWER 2 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT MARCH 31, 2008 AT DECEMBER 31, 2007 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 108,350 $ 100,000 Accounts payable 101,861 123,061 Retainage 5,145 25 Accounts payable – affiliate 8,417 6,860 Customer deposits 26,195 25,989 Taxes accrued 21,626 12,411 Interest accrued 12,019 21,933 Accumulated deferred fuel 49,918 - Accumulated current deferred taxes, net 45,661 43,055 Risk management liability, net - 3,881 Regulatory liabilities - other 533 538 Deferred compensation 6,140 6,366 Other current liabilities 12,233 13,348 Total current liabilities 398,098 357,467 Deferred credits Accumulated deferred federal and state income taxes, net 363,952 366,305 Accumulated deferred investment tax credits 12,321 12,665 Regulatory liabilities - other 43,514 31,855 Restricted storm reserve 50,935 - Uncertain tax positions 67,496 68,369 Other deferred credits 114,961 89,490 Total deferred credits 653,179 568,684 Long-term debt, net 861,025 769,103 Total liabilities 1,912,302 1,695,254 Commitments and Contingencies (Note 11) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 shares at March 31, 2008 and December 31, 2007 1,029 1,029 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,010,558 and 59,971,945 shares and outstanding 59,982,882 and 59,943,589 shares atMarch 31, 2008 and December 31, 2007, respectively 60,011 59,972 Premium on common stock 392,196 391,565 Retained earnings 576,215 567,724 Treasury stock, at cost,27,676 and 28,356 shares at March31, 2008and December 31, 2007, respectively (506 ) (530 ) Accumulated other comprehensive loss (8,409 ) (8,391 ) Total common shareholders’ equity 1,019,507 1,010,340 Total shareholders’ equity 1,020,536 1,011,369 Total liabilities and shareholders’ equity $ 2,932,838 $ 2,706,623 The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 2 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2008 2007 Operating activities Net income $ 22,072 $ 8,646 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 20,160 21,001 Gain on sale of assets (99 ) - Provision for doubtful accounts 680 501 Loss from equity investments 4,574 1,399 Unearned compensation expense 448 3,028 ESOP expense - 890 Allowance for other funds used during construction (13,683 ) (5,131 ) Amortization of investment tax credits (345 ) (359 ) Net deferred income taxes (10,563 ) 1,939 Deferred fuel costs (9,471 ) (9,125 ) Gain on economic hedges (1,770 ) (1,459 ) Cash surrender value of company-/trust-owned life insurance 227 (343 ) Changes in assets and liabilities: Accounts receivable (4,654 ) (5,616 ) Accounts and notes receivable, affiliate 1,781 (2,256 ) Unbilled revenue 1,193 2,376 Fuel, materials and supplies inventory (2,632 ) (5,246 ) Prepayments 1,301 1,103 Accounts payable (15,804 ) (21,045 ) Accounts and notes payable, affiliate 809 697 Customer deposits 1,262 1,409 Regulatory assets and liabilities, net 11,368 3,951 Other deferred accounts 12,278 (613 ) Retainage payable 5,120 5,657 Taxes accrued 9,215 (15,657 ) Interest accrued (9,378 ) 5,342 Risk management assets and liabilities, net 5,506 15,094 Other, net (278 ) 1,324 Net cashprovided by operating activities 29,317 7,507 Investing activities Additions to property, plant and equipment (107,187 ) (96,711 ) Allowance for other funds used during construction 13,683 5,131 Proceeds from sale of property, plant and equipment 140 - Premiums paid on company-/trust-owned life insurance (514 ) - Settlements received from insurance policies 941 - Transfer of cash (to) from restricted accounts (43,200 ) 13,113 Other investing 632 75 Net cash used in investing activities (135,505 ) (78,392 ) Financing activities Retirement of long-term obligations (140,178 ) (10,111 ) Issuance of long-term debt 240,434 - Deferred financing costs (745 ) (341 ) Dividends paid on preferred stock (12 ) (423 ) Dividends paid on common stock (13,501 ) (12,948 ) Other financing 111 845 Net cash provided by (used in) financing activities 86,109 (22,978 ) Net decrease in cash and cash equivalents (20,079 ) (93,863 ) Cash and cash equivalents at beginning of period 129,013 192,471 Cash and cash equivalents at end of period $ 108,934 $ 98,608 Supplementary cash flow information Interest paid (net of amount capitalized) $ 10,362 $ 7,716 Income taxes paid $ 12,059 $ 15,000 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP and ESOP plans $ 25 $ 25 Issuance of common stock – LTICP/ESOP/ESPP 1 $ 53 $ 20,030 Accrued additions to property, plant and equipment not reported above $ 28,186 $ 50,092 1 Includes conversion of preferred stock to common stock ($19,063/2007) The accompanying notes are an integral part of the condensed consolidated financial statements. 11 CLECO CORPORATION CLECO POWER 2 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Power These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Power’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2007.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 12 CLECO CORPORATION CLECO POWER 2 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2008 2007 Operating revenue Electric operations $ 209,881 $ 213,020 Other operations 10,061 9,260 Affiliate revenue 508 513 Operating revenue 220,450 222,793 Operating expenses Fuel used for electric generation 45,536 55,496 Power purchased for utility customers 89,794 84,147 Other operations 20,915 25,613 Maintenance 9,193 9,727 Depreciation 19,214 19,761 Taxes other than income taxes 7,813 8,902 Total operating expenses 192,465 203,646 Operating income 27,985 19,147 Interest income 577 1,406 Allowance for other funds used during construction 13,683 5,131 Other income 101 94 Other expense (345 ) (342 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount 12,012 11,714 Allowance for borrowed funds used during construction (4,577 ) (1,670 ) Total interest charges 7,435 10,044 Income before income taxes 34,566 15,392 Federal and state income taxes 6,958 3,116 Net income $ 27,608 $ 12,276 The accompanying notes are an integral part of the condensed consolidated financial statements. 13 CLECO CORPORATION CLECO POWER 2 10-Q CLECO POWER Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT MARCH 31, 2008 AT DECEMBER 31, 2007 Assets Utility plant and equipment Property, plant and equipment $ 1,918,462 $ 1,911,626 Accumulated depreciation (915,973 ) (907,434 ) Net property, plant and equipment 1,002,489 1,004,192 Construction work in progress 806,292 714,978 Total utility plant, net 1,808,781 1,719,170 Current assets Cash and cash equivalents 7,400 11,944 Restricted cash 10,246 17,866 Customer accounts receivable (less allowance for doubtful accounts of $1,236 in 2008 and $1,028 in 2007) 38,870 39,587 Other accounts receivable 43,760 38,527 Accounts receivable – affiliate 2,648 17,425 Unbilled revenue 16,566 17,759 Fuel inventory, at average cost 46,908 43,291 Material and supplies inventory, at average cost 38,210 39,195 Risk management assets, net 49,447 7,201 Prepayments 2,355 2,900 Regulatory assets – other 2,554 20,194 Accumulated deferred fuel - 9,398 Cash surrender value of life insurance policies 5,263 5,333 Other current assets 408 439 Total current assets 264,635 271,059 Prepayments 6,584 6,783 Restricted cash, less current portion 50,819 - Regulatory assets and liabilities – deferred taxes, net 144,207 126,686 Regulatory assets – other 48,459 158,268 Intangible assets 176,823 - Other deferred charges 33,407 24,516 Total assets $ 2,533,715 $ 2,306,482 Liabilities and member’s equity Member’s equity $ 843,619 $ 816,110 Long-term debt, net 861,025 769,103 Total capitalization 1,704,644 1,585,213 Current liabilities Long-term debt due within one year 8,350 - Accounts payable 99,763 117,640 Accounts payable – affiliate 10,607 18,881 Retainage 5,145 25 Customer deposits 26,195 25,989 Taxes accrued 15,575 6,958 Interest accrued 9,103 17,536 Accumulated deferred fuel 49,918 - Accumulated deferred taxes, net 46,951 45,205 Risk management liability, net - 3,881 Regulatory liabilities - other 533 538 Other current liabilities 9,051 9,690 Total current liabilities 281,191 246,343 Deferred credits Accumulated deferred federal and state income taxes, net 320,111 321,747 Accumulated deferred investment tax credits 12,321 12,665 Regulatory liabilities - other 43,514 31,855 Restricted storm reserve 50,935 - Uncertain tax positions 44,381 44,960 Other deferred credits 76,618 63,699 Total deferred credits 547,880 474,926 Total liabilities and member’s equity $ 2,533,715 $ 2,306,482 The accompanying notes are an integral part of the condensed consolidated financial statements. 14 CLECO CORPORATION CLECO POWER 2 10-Q CLECO POWER Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2008 2007 Operating activities Net income $ 27,608 $ 12,276 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 19,684 20,521 Provision for doubtful accounts 675 501 Unearned compensation expense 70 1,381 Allowance for other funds used during construction (13,683 ) (5,131 ) Amortization of investment tax credits (345 ) (359 ) Net deferred income taxes (10,365 ) (11,819 ) Deferred fuel costs (9,471 ) (9,125 ) Gain on economic hedges (1,770 ) (1,459 ) Cash surrender value of company-owned life insurance (107 ) (112 ) Changes in assets and liabilities: Accounts receivable (4,770 ) (5,547 ) Accounts and notes receivable, affiliate 14,782 (2,079 ) Unbilled revenue 1,193 2,376 Fuel, materials and supplies inventory (2,632 ) (5,246 ) Prepayments 1,053 841 Accounts payable (12,547 ) (18,128 ) Accounts and notes payable, affiliate (8,397 ) (16,941 ) Customer deposits 1,262 1,409 Regulatory assets and liabilities, net 11,368 3,951 Other deferred accounts 8,321 (313 ) Retainage payable 5,120 5,657 Taxes accrued 8,617 658 Interest accrued (7,899 ) 3,588 Risk management assets and liabilities, net 5,506 15,094 Other, net (582 ) (196 ) Net cash provided by (used in) operating activities 32,691 (8,202 ) Investing activities Additions to property, plant and equipment (107,061 ) (96,578 ) Allowance for other funds used during construction 13,683 5,131 Proceeds from sale of property, plant and equipment 140 - Premiums paid on company-owned life insurance (309 ) - Transfer of cash (to) from restricted accounts (43,199 ) 13,114 Net cash used in investing activities (136,746 ) (78,333 ) Financing activities Retirement of long-term obligations (140,178 ) (10,111 ) Issuance of long-term debt 240,434 - Deferred financing costs (745 ) (341 ) Net cash provided by (used in) financing activities 99,511 (10,452 ) Net decrease in cash and cash equivalents (4,544 ) (96,987 ) Cash and cash equivalents at beginning of period 11,944 101,878 Cash and cash equivalents at end of period $ 7,400 $ 4,891 Supplementary cash flow information Interest paid (net of amount capitalized) $ 10,361 $ 7,716 Supplementary non-cash investing and financing activities Accrued additions to property, plant and equipment not reported above $ 28,186 $ 50,092 The accompanying notes are an integral part of the condensed consolidated financial statements. 15 CLECO CORPORATION CLECO POWER 2 10-Q Index to Applicable Notes to the Unaudited Condensed Consolidated Financial Statements of Registrants Note 1 Summary of Significant Accounting Policies Cleco Corporation and Cleco Power Note 2 Recent Accounting Standards Cleco Corporation and Cleco Power Note 3 Fair Value Measurement Disclosures Cleco Corporation and Cleco Power Note 4 Regulatory Assets and Liabilities Cleco Corporation and Cleco Power Note 5 Restricted Cash Cleco Corporation and Cleco Power Note 6 Debt Cleco Corporation and Cleco Power Note 7 Pension Plan and Employee Benefits Cleco Corporation and Cleco Power Note 8 Income Taxes Cleco Corporation and Cleco Power Note 9 Disclosures about Segments Cleco Corporation Note 10 Equity Investment in Investees Cleco Corporation Note 11 Litigation, Other Commitments and Contingencies, and Disclosures about Guarantees Cleco Corporation and Cleco Power Note 12 Affiliate Transactions Cleco Corporation and Cleco Power Note 13 Intangible Asset Cleco Corporation and Cleco Power Notes to the Unaudited Condensed Consolidated Financial Statements Note 1 — Summary of Significant Accounting Policies Principles of Consolidation The accompanying condensed consolidated financial statements of Cleco include the accounts of Cleco and its majority-owned subsidiaries after elimination of intercompany accounts and transactions. Cleco has adopted the provisions of FIN 46R on its scheduled effective dates.Through a review of equity interests and other contractual relationships, Cleco has determined that it is not the primary beneficiary of Evangeline, Perryville, Attala, and Acadia.These are considered variable interest entities.In accordance with FIN 46R, Cleco reports its investment in these entities on the equity method of accounting.As a result, the assets and liabilities of these entities are represented by one line item corresponding to Cleco’s equity investment in these entities.The pre-tax results of operations of these entities are reported as equity income from investees on Cleco Corporation’s Condensed Consolidated Statements of Income.For additional information on the operations of these entities, see Note 10 — “Equity Investment in Investees.” In March 2008, in connection with the closing of the securitization transaction, Cleco Power sold the right to bill and collect from customers unamortized storm damage costs to Cleco Katrina/Rita, a special purpose, wholly owned subsidiary of Cleco Power.Cleco Power, through a review of its relationships with Cleco Katrina/Rita, has determined the entity should be consolidated with Cleco Power.For additional information about Cleco Katrina/Rita, see Note 4 — “Regulatory Assets and Liabilities — Deferred Storm Restoration Costs - Katrina/Rita.” Basis of Presentation The condensed consolidated financial statements of Cleco Corporation and Cleco Power have been prepared pursuant to the rules and regulations of the SEC.Accordingly, certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted, although Cleco believes that the disclosures are adequate to make the information presented not misleading. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.The unaudited financial information included in the condensed consolidated financial statements of Cleco Corporation and Cleco Power reflects all adjustments of a normal recurring nature which are, in the opinion of the management of Cleco Corporation and Cleco Power, necessary for a fair statement of the financial position and the results of operations for the interim periods.Information for interim periods is affected by seasonal variations in sales, rate changes, timing of fuel expense recovery and other factors, and is not indicative necessarily of the results that may be expected for the full fiscal year.For more information on recent accounting standards and their effect on financial results, see Note 2 — “Recent Accounting Standards.” Reclassifications Certain reclassifications have been made toprior period financial statementsto conform them to the presentation used in the current year’s financial statements.These reclassifications had no effect on Cleco Corporation’s net income applicable to common stock or total common shareholders’ equity or Cleco Power’s net income or total member’s equity. Fair Value Measurements Various accounting pronouncements require certain assets and liabilities to be measured at their fair values.Certain assets and liabilities are required to be measured at their fair value each reporting period, while others are required to be measured only one time, generally the date of acquisition or issuance.Beginning with reporting periods ending after January 1, 2008, Cleco and Cleco Power are required to 16 CLECO CORPORATION CLECO POWER 2 10-Q disclose the fair value of financial assets and liabilities by one of three levels.For more information about fair value levels, see Note 3 — “Fair Value Measurement Disclosures.” Risk Management Market risk inherent in Cleco’s market risk-sensitive instruments and positions includes potential changes arising from changes in interest rates and the commodity market prices of power and natural gas on different energy exchanges.Cleco’s Energy Risk Management Policy authorizes the use of various derivative instruments, including exchange traded futures and option contracts, forward purchase and sales contract, and swap transactions to reduce exposure to fluctuations in the price of power and natural gas.Cleco uses SFAS No. 133 to determine whether the market risk-sensitive instruments and positions are required to be marked-to-market.Generally, Cleco Power’s market risk-sensitive instruments and positions qualify for the normal-purchase, normal-sale exception to mark-to-market accounting of SFAS No. 133, as modified by SFAS No. 149, since Cleco Power generally takes physical delivery and the instruments and positions are used to satisfy customer requirements. Cleco Power has entered into certain financial transactions it considers economic hedges to mitigate the risk associated with the fixed-price power to be provided to a wholesale customer through December 2010.The economic hedges cover approximately 96% of the estimated daily peak-hour power sales to the wholesale customer.These transactions are derivatives as defined by SFAS No. 133 but do not meet the accounting criteria to be considered hedges.These transactions are marked-to-market with the resulting gain or loss recorded on the income statement as a component of operating revenue, net.For the three months ended March 31, 2008, and 2007, there was a net mark-to-market gain of $1.8 million and $1.5 million, respectively, and a realized gain of $0.1 million and a realized loss of less than $0.1 million, respectively, recorded in other operations revenue related to these economic hedge transactions. Cleco Power has entered into other positions to mitigate the volatility in customer fuel costs.These positions are marked-to-market with the resulting gain or loss recorded on the balance sheet as a component of the accumulated deferred fuel asset or liability and a component of risk management assets or liabilities.When these positions close, actual gains or losses will be included in the fuel adjustment clause and reflected on customers’ bills as a component of the fuel cost adjustment.Based on market prices at March 31, 2008, and December 31, 2007, the net mark-to-market impact relating to these positions was a gain of $59.5 million and a loss of $7.0 million, respectively.The increase is due to higher gas prices at March 31, 2008, compared to December 31, 2007.Deferred gains relating to closed natural gas positions at March 31, 2008, totaled $2.3 million, and deferred losses at December 31, 2007, totaled $3.1 million. Cleco Power maintains margin accounts with commodity brokers used to partially fund the acquisition of natural gas futures, options and swap contracts.These contracts/positions are used to mitigate the risks associated with the fixed-price power sales and volatility in customer fuel costs noted above.At March 31, 2008, Cleco Power had received collateral of $8.1 million, compared to paying collateral of $3.0 million at December 31, 2007, to cover margin requirements relating to open natural gas futures, options and swap positions. Cleco and Cleco Power maintain a master netting agreement policy and monitor credit risk exposure through review of counterparty credit quality, corporate-wide aggregate counterparty credit exposure and corporate-wide aggregate counterparty concentration levels.Cleco actively manages these risks by establishing appropriate credit and concentration limits on transactions with counterparties and by requiring contractual guarantees, cash deposits or letters of credit from counterparties or their affiliates, as deemed necessary.Cleco Power has agreements in place with various counterparties that authorize the netting of financial buys and sells and contract payments to mitigate credit risk for transactions entered into for risk management purposes. Earnings per Average Common Share The following table shows the calculation of basic and diluted earnings per share. FOR THE THREE MONTHS ENDED MARCH 31, 2008 2007 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Income from continuing operations $ 22,072 $ 8,646 Deduct:non-participating stock dividends (4.5% preferred stock) 12 12 Deduct:participating preferred stock dividends - 411 Basic earnings per share Income from continuing operations $ 22,060 $ 0.37 $ 8,223 $ 0.14 Total basic net income applicable to common stock $ 22,060 59,907,896 $ 0.37 $ 8,223 57,854,737 $ 0.14 Effect of Dilutive Securities Add:stock option grants 61,527 - 170,251 Add:restricted stock (LTICP) 113,601 6 173,403 Diluted earnings per share Income from continuing operations plus assumed conversions $ 22,060 $ 0.37 $ 8,229 $ 0.14 Total diluted net income applicable to common stock $ 22,060 60,083,024 $ 0.37 $ 8,229 58,198,391 $ 0.14 17 CLECO CORPORATION CLECO POWER 2 10-Q There were no stock option grants excluded from the computation of diluted earnings per share for the three months ended March 31, 2008 or 2007, due to the average market price being higher than the exercise prices of the stock options. Stock-Based Compensation At March 31, 2008, Cleco had one share-based compensation plan:the LTICP.Options or restricted shares of stock, known as non-vested stock as defined by SFAS No. 123(R), common stock equivalents, and stock appreciation rights may be granted to certain officers, key employees, or directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. On January 25, 2008, Cleco granted 82,993 shares of non-vested stock and 63,733 of common stock equivalent units to certain officers, key employees and directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. Cleco and Cleco Power reported pre-tax compensation expense for their share-based compensation plans as shown in the following table: CLECO CORPORATION CLECO POWER FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2008 2007 2008 2007 Equity classification Non-vested stock $ 359 $ 625 $ 64 $ 250 Stock options 14 23 - 4 Non-forfeitable dividends - 6 - 4 Total $ 373 $ 654 $ 64 $ 258 Liability classification Common stock equivalent units $ (10 ) $ 209 $ 6 $ 80 Company funded participants income tax obligations - 2,085 - 1,043 Total $ (10 ) $ 2,294 $ 6 $ 1,123 Total pre-tax compensation expense $ 363 $ 2,948 $ 70 $ 1,381 Tax benefit (excluding income tax gross-up) $ 223 $ 332 $ 43 $ 130 Note 2 — Recent Accounting Standards The Registrants adopted, or will adopt, the recent accounting standards listed below on their respective effective dates. In September 2006, the FASB issued SFAS No. 157, which provides guidance on how companies should measure fair value when required for recognition or disclosure purposes under generally accepted accounting principles.Specifically, SFAS No. 157 creates a common definition of fair value throughout generally accepted accounting principles, establishes a fair value hierarchy, and requires companies to make expanded disclosures about fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007.In February 2008, FASB amended SFAS No. 157.FSP No. FAS 157-1 excludes fair value lease calculations pursuant to SFAS No. 13, as amended, from SFAS No. 157, but does not exclude assets and liabilities acquired pursuant to SFAS No. 141(R).FSP No. FAS 157-2 defers the effective date of SFAS No. 157 for non-financial assets and liabilities that are not recognized or disclosed at fair value on a recurring basis by one year.The adoption of SFAS No. 157 and the related FSPs did not have a material impact on the financial condition or results of operations of the Registrants.For more information regarding SFAS No. 157 related disclosures, see Note 1 — “Summary of Significant Accounting Policies — Risk Management.” In February 2007, the FASB issued SFAS No. 159, which allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.The Registrants did not elect the fair value option for eligible items existing at the effective date.The adoption of SFAS No. 159 did not have an impact on the financial condition or results of operations of the Registrants. In April 2007, the FASB issued FSP No. FIN 39-1, which amends FIN 39.The new guidance permits companies to offset fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement and fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) arising from the same master netting arrangement as the derivative instruments.FSP No. FIN 39-1 is effective for fiscal years beginning after November 15, 2007.Upon the adoption of FSP No.
